Citation Nr: 0833497	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II and associated complications, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in April 2008 and testified regarding his 
symptomatology. A transcript is of record.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  Diabetes mellitus type II was not present during the 
veteran's active duty service or for many years after the 
veteran's discharge from service, nor is diabetes mellitus 
type II otherwise related to the veteran's active duty 
service, nor may it be presumed to be related to the 
veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Diabetes mellitus type II are not approximated. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records, hearing 
testimony, and lay statements are associated with the claims 
file. The veteran was not afforded a VA examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that his diagnosed diabetes mellitus 
type II is due to exposure to the herbicide Agent Orange. The 
veteran testified at his April 2008 Board hearing that he was 
stationed in Okinawa from September 1960 to September 1961 
and that Agent Orange and other herbicides were mixed in 
Okinawa and subsequently sent to Vietnam. The veteran 
additionally contends in written statements that he was 
exposed to Agent Orange while stationed in Laos, Thailand, 
California, South Carolina, and Puerto Rico. (See veteran's 
statements of December 2005, November 2006, and May 2007). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Development of the record does not support a finding that the 
veteran was exposed to the herbicide as he asserts; nor 
indicates that diabetes mellitus was otherwise incurred in or 
as a result of active military service. Stated alternatively, 
the record does not support a finding of the initial prong of 
service connection - that of an in-service event. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). As the preponderance of the evidence is 
against the claim, the appeal will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service. 38 U.S.C.A. § 1116(a)(1). 
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease. 38 
C.F.R. § 3.307(a)(6)(ii). The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent  containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. §  3.307(a)(6)(iii). Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f). 

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116. Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide. See 
McCartt v. West, 12 Vet. App. 164 (1999). Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents. The specified diseases which have been 
listed therein include diabetes mellitus type II. For most of 
the listed diseases, the presumption is lifetime; for 
chloracne, subacute peripheral neuropathy, and porphyria 
cutanea tarda, the presumption is one year after exposure. 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

According to the veteran's DD214, the veteran served in the 
United States Marine Corps and his military occupational 
specialty (MOS) was "unit stockman." The veteran never 
served in the Republic of Vietnam, nor does he contend 
otherwise (See August 2005 VA Form 21-256, Application for 
Compensation and/or Pension). 

The veteran's service personnel records reflect that he 
arrived in Okinawa on September 10, 1960 and departed 
September 2, 1961. On April 13, 1961, the veteran departed 
Okinawa and arrived in Subic Bay, Philippine Islands on April 
19, 1961. The veteran departed the Philippines April 20, 1961 
and arrived in Langkon, Borneo on May 1, 1961. On May 4, 
1961, the veteran departed Borneo and arrived at Subic Bay, 
Philippines on May 13, 1961. The veteran left the Philippines 
June 19, 1961 and arrived at Okinawa on June 22, 1961. There 
is one further notation of the veteran arriving at N.S. 
Roosevelt Roads, Puerto Rico on April 12, 1962 and departing 
April 27, 1962. 

There is no evidence in the service personnel records 
indicating the veteran was in Thailand or Laos. 

In June 2006, the United States Armed Forces Center for 
Research of Unit Records (USASCRUR) responded it was unable 
to locate documentation stating Agent Orange was stored, 
tested, or utilized at Camp Pendleton, Okinawa, the 
Philippines, South Carolina, or Puerto Rico during the time 
periods listed by the veteran. In addition, it was unable to 
verify the veteran handled herbicide containers during his 
tour of duty. 

The USASCRUR report is highly probative, as it retains 
official government records, which were generated to record 
significant events occurring in operational theaters. Because 
these records were generated with a view towards ascertaining 
such events as they occurred, they are akin to official 
records and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

In support of his contention that he was exposed to 
herbicides, the veteran submitted a 1998 Board decision, 
which found such exposure in what the veteran asserts a 
similar factual scenario. Firstly, the 1988 Board decision 
has no precedential value to the present inquiry. Pursuant to 
38 C.F.R. § 20.1303 (2007), decisions of the Board are 
considered nonprecedential in nature. Each case is decided on 
the basis of the individual facts particular to each case in 
light of the applicable law and regulations. To the extent 
that any striking similarity appears, however, it is that in 
the 1988 case as here, government record depositories were 
unable to confirm herbicide exposure. 

The Board finds that the veteran has not demonstrated, nor is 
presumed to have been exposed to Agent Orange. The Board 
notes that diabetes mellitus type II is a disease associated 
with herbicide exposure for purposes of the presumption. 38 
C.F.R. § 3.309(e). However, as a matter of law, the veteran 
cannot receive the benefit of a presumption that his claimed 
condition was caused by exposure to Agent Orange or other 
herbicidal agent, as he did not serve in Vietnam, the waters 
offshore or in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. As 
such, service connection is not warranted on a presumptive 
basis under 38 C.F.R. § 3.309(e). 

On a direct claim for service connection, the veteran's 
service treatment records are negative for any complaints, 
diagnosis, or treatment of diabetes mellitus type II.  

While there is evidence that the veteran has a diagnosis of 
diabetes mellitus type II and is receiving on-going 
treatment, there is no competent medical evidence of a nexus 
between the veteran's service and diabetes mellitus type II, 
nor is there any competent medical evidence indicating a 
diagnosis of diabetes mellitus type II within one year of the 
veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the veteran's diabetes mellitus type II to any event or 
incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of diabetes mellitus type II is an August 
2005 claim for service connection in which the veteran stated 
that he had been diagnosed with diabetes since 1998, 
approximately 43 years after the veteran's separation from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of diabetes mellitus 
type II within the first post-service year.  Accordingly, the 
statutory presumption contained in  38 C.F.R. §§ 3.307 and 
3.309 is not for application. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for diabetes mellitus type II and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER


Service connection for diabetes mellitus type II and 
associated complications, to include as a result of exposure 
to herbicides, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


